Mb. Justice Todd, Ja.,
dissenting.
I agree with the first conclusion arrived at by the majority, to the effect that the deputy clerk of a municipal court is an officer. See McClung v. Johnson, 289 Pac. 199 (Cal. 1930); State v. Smith, 96 So. 127 (La. 1923). Nevertheless, this point being settled, I dissent as to the second conclusion arrived at,' to the effect that said office can be created in the General Appropriation Act in violation of "§ 34 of the Organic Act. I am of the opinion that the case of Commonwealth ex rel. Greene v. Gregg, 161 Pa. 582, 29 Atl. 297, cited as authority in the case of Ortiz Reyes v. McLeod, 56 P.R.R. 836, 841, as well as in the opinion of .the majority, is not applicable to the facts in the case at bar, as in the latter we are not dealing with an “employee whose job arises in the ordinary course of government.” Cf. State v. Thompson, 289 S. W. 338 (Mo. 1926), and Sellers v. Frohmiller, 24 P. (2d) 666 (Ariz. 1933).
The judgment should be reversed.